Citation Nr: 9920002	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  98-11 430	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Buffalo, New York


THE ISSUES

1. Entitlement to an increased rating for Osgood-Schlatter's 
Disease of the right knee, currently evaluated as 10 
percent disabling.

2. Entitlement to an increased rating for Osgood-Schlatter's 
Disease of the left knee, currently evaluated as 10 
percent disabling.

 
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from March 1970 to March 1972.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision which 
denied increased ratings for the veteran's right and left 
knee disorders.  

It is noted that an April 1995 RO rating decision implemented 
a January 1995 proposed reduction in the evaluation of the 
veteran's service-connected right and left knee disorders 
from 20 percent to 10 percent, effective July 1995.  Although 
the veteran filed a Notice of Disagreement with the reduction 
in rating in June 1995, and  a Statement of the Case was 
issued in July 1995, he did not perfect his appeal by filing 
a timely Substantive Appeal.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained by 
the RO.

2. The veteran's Osgood-Schlatter's disease of the right knee 
is manifested by multiple subjective complaints including 
pain, swelling, weakness, and giving-way, with objective 
findings showing mild patellar tenderness and no evidence 
of limitation of motion, joint deficiency, swelling, or 
laxity on examination.

3. The veteran's Osgood-Schlatter's disease of the left knee 
is manifested by multiple subjective complaints including 
pain, swelling, locking, weakness, and giving-way, with 
objective findings showing mild patellar tenderness and 
limitation of flexion to 120 degrees and no evidence of 
joint deficiency, swelling, or laxity on examination.  


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent 
Osgood-Schlatter's disease of the right knee are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 3.321, 
Part 4, including §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5257, 5260, 5261 (1998).
  
2. The criteria for an evaluation in excess of 10 percent for 
Osgood-Schlatter's disease of the left knee are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 3.321, 
Part 4, including §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5257, 5260, 5261 (1998).

  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the claims for an increased ratings for 
the knee disabilities at issue are well-grounded, meaning the 
claims are "plausible...or capable of substantiation."  See 
38 U.S.C.A. § 5107(a); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-32 (1992).  As all of the evidence that is relevant 
to the claim has been properly developed, the VA has 
satisfied its duty to assist the veteran.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

Under the applicable criteria, disability evaluations are 
determined by comparing the symptoms the veteran is presently 
experiencing with criteria set forth in VA's Schedule for 
Rating Disabilities, which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of 2 ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When making determinations as to 
the appropriate rating to be assigned, the VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. 4.1; Schafrath v. Derwinski,       
1 Vet. App. 589, 592 (1995).  His current level of 
disability, however, is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

If the disability at issue is of a musculoskeletal nature or 
origin, then the VA may, in addition to applying the regular 
schedular criteria, consider granting a higher rating for 
functional impairment caused by pain, limited or excess 
movement, weakness, excess fatigability, or incoordination-
assuming these factors are not already contemplated by the 
governing rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

Historically in this case, the veteran's Osgood-Schlatter's 
disease of the knees has been evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  Under Diagnostic Code 5257, a 
10 percent rating is assigned for slight impairment of the 
knee.  The "other" impairment of the knee that is mentioned 
in Diagnostic Code 5257 is noted to include recurrent 
subluxation or lateral instability.  If these symptoms cause 
moderate impairment of the knee, a 20 percent rating is to be 
assigned, whereas a 30 percent rating is warranted if the 
impairment is severe.  

In this case, the veteran's right and left knee disorders are 
not shown to include any objective medical evidence of 
recurrent subluxation or lateral instability.  On 
examinations in June 1996 and January 1998, VA examiners 
specifically noted no evidence of joint deficiency, and the 
anterior cruciate ligaments as well as the medial and lateral 
collateral ligaments were all intact bilaterally on stress 
testing, with no evidence of laxity of either knee joint.  
Calf measurements and circumferences at the patellar level 
were equal bilaterally.  Accordingly, the Board finds that an 
evaluation in excess of 10 percent is clearly not warranted 
for either knee under Diagnostic Code 5257.  

VA X-rays of June 1996 revealed mild degenerative changes, 
with no soft tissue abnormalities, at which time no 
significant interval change was noted to have occurred since 
previous X-rays in November 1995.  Accordingly, the RO in 
March 1998 rated the veteran's service-connected right and 
left knee disorders under the appropriate Diagnostic Codes 
for arthritis.  Pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved (here, Diagnostic Code 5260, for 
limitation of flexion of the leg, and Diagnostic Code 5261, 
for limitation of extension of the leg).  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
10 percent rating is assignable for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added, under Diagnostic Code 5003.  See also 
38 C.F.R. § 4.71a, Diagnostic Code 5010 (prescribing that 
arthritis due to trauma, substantiated by X-ray findings, 
should be evaluated as degenerative arthritis).  Limitation 
of motion, however, must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  See Diagnostic Code 5003.  

The veteran has contended that each knee disability should be 
rated higher than 10 percent because he experiences not only 
constant pain, especially at night, but also limitation of 
motion and stiffness, instability or giving-way, crepitus or 
popping, swelling, and locking, especially while climbing 
stairs.  

VA examinations of June 1996 and January 1998 indicate a left 
knee disorder manifested by mild tenderness about the 
inferior aspect of the patella to palpation and compression 
testing; some minimal limitation of flexion of the left knee 
joint to 120 degrees; and ability to straighten the knee from 
a sitting position with difficulty, but with no evidence of 
joint deficiency, swelling, or laxity.  The right knee was 
objectively manifested by mild tenderness about the inferior 
aspect of the patella on palpation and compression testing, 
and ability to straighten the knee from a sitting position 
with difficulty, but with no evidence of limitation of 
motion, joint deficiency, swelling, or laxity on examination.  
The Board initially notes that these objective findings 
warrant no more than a 10 percent rating under Diagnostic 
Codes 5260 and 5261, based on findings of only minimal 
limitation of flexion of the left knee, full bilateral 
extension (albeit with difficulty), and no limitation of 
motion of the right knee whatsoever.  Normal range of flexion 
and extension of the knees is from 0 degrees of extension to 
140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II, Part 
4 (1998).  

In reaching these determinations, the Board has reviewed 
numerous VA and private outpatient treatment records.  While 
being examined and treated in a VA outpatient clinic on 
several occasions since December 1995, the veteran has 
subjectively complained of pain, locking, and giving-way.  
However, on those few occasions, his subjective complaints 
were not supported by objective clinical findings of any 
laxity or instability of the right or left knee joint, and 
the findings that were positive tended to be rather minimal, 
such as when he was seen in the outpatient clinic for 
evaluations in November 1995 and March 1996.  Significant 
ongoing follow-up treatment is also not shown by the record.  
While arthritis of both knees was noted medically, this was 
felt to be "stable" with use of Ibuprofen.  Strength and 
sensation testing was grossly intact bilaterally, and the 
veteran's gait was steady.  In September 1997, the veteran 
was examined privately for complaints of bilateral knee and 
calf pain, but he was objectively found not to have any knee 
joint swelling, and there was no deep vein thrombosis on 
ultrasound testing.  Prescription of stronger Ibuprofen pain 
medication was planned.  

In support of the above conclusions, the Board has given 
consideration to the factors identified in 38 C.F.R. §§ 4.40, 
4.45, and 4.59, to include the holding of the U.S. Court of 
Veterans Claims (known as the U.S. Court of Veterans Appeals 
prior to March 1999) (hereinafter, the Court) in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  As noted above, however, 
objective examinations of the veteran have failed to disclose 
the presence of weakness, easy fatigability, incoordination, 
or flare-ups on repeated VA examinations or during VA and 
private outpatient treatment.  While the veteran's right and 
left knee disorders undoubtedly produce some occasional pain, 
such bilateral knee pain has not been objectively shown to 
significantly limit function due to such symptomatology 
beyond that with is already contemplated by the 10 percent 
disability evaluation assigned each knee.  The veteran's 
right and left knees show only minimal limitation of motion 
- and such limitation is restricted to flexion only, and 
include no evidence of laxity.  While he is shown to have had 
difficulty straightening the legs from a sitting position and 
complaints of difficulty walking up stairs, the criteria for 
an evaluation in excess of 10 percent for either knee 
disability are not met, absent an objective showing of 
greater impairment on examination.  

The Board acknowledges that, in addition to painful 
straightening of his legs, the veteran has complained of 
difficulty climbing stairs; however, there is no objective 
medical evidence to support such assertion.  While the June 
1996 VA examination notes the veteran's reports of occasional 
flare-ups of bilateral knee symptomatology, this was not 
reported on the most recent VA examination in January 1998.  
As noted above, recent VA and private medical records include 
no specific findings of instability, laxity, or significant 
limitation of or pain on motion of the knee joints.  On that 
record, the Board finds that the current 10 percent 
evaluation assigned each knee reasonably compensates the 
veteran for any functional loss attributable to his patellar 
pain and limitation of flexion, and that no basis for a 
higher evaluation is shown.  As the preponderance of the 
evidence is against the claims for evaluations in excess of 
10 percent for either knee, the appeals are denied.  

The Board's decision, above, is based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities (38 C.F.R. Part 4), inasmuch as there is no 
indication that the schedular criteria are inadequate to 
evaluate the veteran's right or left knee disability.  In 
this regard, the Board notes that there has been no showing 
that either knee disorder has caused marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluations), or necessitated frequent periods of 
hospitalization, or that the disability otherwise renders 
impracticable the application of the regular schedular 
standards.  The VA and private outpatient treatment evidence 
indicates that the veteran receives treatment for his knees 
only a few times per year, and that on many occasions he does 
not seek treatment.  In the absence of evidence specifically 
pertaining to the degree of severity of either knee 
disability which might warrant extraschedular consideration, 
the Board finds that extraschedular consideration is not 
necessary in this case.  See 38 C.F.R. § 3.321(b)(1); 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown,   9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

An evaluations in excess of 10 percent for Osgood-Schlatter's 
Disease of the right knee is denied.  An evaluation in excess 
of 10 percent for Osgood-Schlatter's Disease of the left knee 
is denied.  


		
	THOMAS A. PLUTA
	Member, Board of Veterans' Appeals



 

